M E M O R A N D U M   O F   AGREEMENT



 

KNOW ALL MEN BY THESE PRESENTS:



            This MEMORANDUM OF AGREEMENT(the "Agreement) is made and entered
into this day August 17, 2012 ("Effective Date") by and between the following
parties:



 

TELUPAY (PHILIPPINES), INC.

, a corporation duly organized and existing under and by virtue of the laws of
the Philippines with principal place of business and office address at the 6th
Floor Kings Court Building 2, 2129 Don Chino Roces Avenue corner Dela Rosa
Street, Makati City 1230, Philippines, herein represented by its President& CEO,
Jose Luis Romero-Salas, duly authorized for the purpose, hereinafter referred to
as "TELUPAY";





- and -



MEGALINK, INC

., a domestic corporation duly organized and existing under and by virtue of the
laws of the Philippines with principal place of business and office address at
the 4TH Floor, OneE-comCenter Building, Palm Coast Avenue, Mall of Asia Complex,
Pasay City, Philippines, herein represented by its President & CEO, Benjamin P.
Castillo, duly authorized for the purpose, hereinafter referred to as
"MEGALINK".





 

W I T N E S S E T H ; That,



            WHEREAS,TELUPAY is an independent service provider in the business
of providing support services for mobile banking services of banks and other
businesses;



            WHEREAS, MEGALINK is a consortium of banks and other participating
institutions in the business of routing financial transactions electronically
via a network of service channels owned by its members, participating
institution and other service partners;



            WHEREAS, TELUPAY and MEGALINK have executed a Memorandum of
Understanding (MOU) dated December 16, 2011, whereby the Parties agreed to
cooperate and collaborate in a mutually accepted business and technical solution
for the development of a TELUPAY

's Telco agnostic Mobile Banking Servicesas a Pilot Program pursuant to the
terms and conditions of the MOU.





            WHEREAS, the Pilot Program has been successfully completed
andTELUPAYhas offered to provide MEGALINKsupport services for mobile banking
services of the latter

's members, participating institutions and other service partners, and MEGALINK
has agreed to proceed with the commercial implementation of the mobile banking
service and to engage TELUPAY's Telco Agnostic Mobile Banking Services for the
purpose;





            WHEREAS, there is a need for TELUPAY and MEGALINK to execute a
Memorandum of Agreement to govern the terms of the Telco Agnostic Mobile Banking
Service.



 

NOW, THEREFORE,

the parties hereby agreeas follows:





 

1.       DEFINITIONS AND INTERPRETATIONS.



Unless the context otherwise requires, the following terms and interpretations
are defined and used in this Agreement as follows:



1.1.     

"Production Server Set-Up" shall mean the specific computer hardware, to include
the development server, equipment, telecommunications and/or network
connections, security firewalls, commercial off-the-shelf (COTS) software,
operating systems, and other resources, to include the licensing, insurance,
warranty, maintenance service and/or sub-contracting of any and all third-party
hardware and software necessary to support the Production Server Set-Up to be
used by TELUPAY. The Production Server Set-Up shall be provided by MEGALINK and
would be kept in an area controlled and secured by MEGALINK. MEGALINK shall
provide TELUPAY with reasonable access to the Production Server Set-Up to
include site-to-site VPN connectivity.





1.2.     

"System Specification" shall mean the required specification of the Production
Server Set-Up, more particularly described in the "Specifications of the System"
hereto attached Annex "E". While the TELUPAY Services would function on the
"Minimum" system configuration within the stated performance range, the
"Recommended" configuration helps ensure optimum system performance within the
same performance range.





1.3.     

"Location" shall mean the area provided, maintained and secured by MEGALINK
located within its premises where the Production Server Set-Up is.





1.4.     

"Maintenance Services" shall mean the maintenance and technical support services
performed by TELUPAYas specified in the Service Level Agreement.





1.5.     

"Service Level Agreement" or "SLA" shall mean the agreement between the Parties
specifying and defining the parameters by which the operation of the installed
system in the premises of MEGALINK shall be maintained in accordance with the
commitment levels, hereto attached as Annex "B".





1.6.     "Members"shall mean, for purposes of this Agreement, such members,
participating institution and service partners of MEGALINK, listed in the List
of Members, hereto attached as Annex "C"



1.7.     

"Pilot Program" shall mean MEGALINK's and its members use of the TELUPAY
Services for a period of six (6) months or less from Effective Date of the MOU
on the Pilot Program. The Pilot Program established MEGALINK's assessment and
acceptance of the TELUPAY Services in terms of capability, reliability,
usability, security, viability, scalability, performance, instability,
compatibility and overall requirements of MEGALINK and network for an interbank
mobile banking service, in which both Parties agreed on the testing and
acceptance criteria of the TELUPAY Services.





1.8.     

"Parties" shall collectively refer to TELUPAYand MEGALINK, and "Party" shall
refer to any of the individual Parties.





1.9.     

"Memorandum of Agreement" or "Agreement" shall mean this document, and its
annexes as a whole, which defines the terms and conditions governing the
production and/or commercial implementation of TELUPAY Services in the
operations of MEGALINK.





1.10.     

"TELUPAY Confidential Information" shall mean any and all of the TELUPAY
Services, TELUPAY Services Documentation, and the TELUPAY System that are
confidential, proprietary and shall remain the property of TELUPAY.





1.7.     "TELUPAY Services" shall mean services to be provided by TELUPAY in
accordance with Section 2 hereof, which shall include Telco Agnostic Mobile
Banking System ("MBS"), SMS Information Management System ("SIMS") and Eload
services including all updates, patches or enhancements thereto, training,
maintenance and support services and other deliverables and information supplied
by or on behalf of TELUPAY.



1.11.     "TELUPAY Services Documentation" shall mean the services manuals, user
instructions, technical literature and all other related materials in eye
readable form supplied to MEGALINK and its Members by TELUPAY for aiding the use
of the whole or part of the TELUPAY Services.



1.12.     "TELUPAY System" shall mean the TELUPAY Services and the TELUPAY
Services Documentation.



 

2.       SCOPE OF WORK



2.1     During effectivity of this Agreement and in accordance with the terms
and conditions set out herein, TELUPAY hereby agrees to:

 

(a)     Provide to MEGALINK the TELUPAY Services which TELUPAY shall install on
the MEGALINK Production Server Set-Up as listed in the List of TELUPAY Services,
hereto attached as Annex

"D";



 

(b)     Provide training to MEGALINK in terms of the User Training Plan (

"Training Plan") and assist MEGALINK in training the MEGALINK Members who will
avail of the TELUPAY Services;





(c)     Provide a soft copy of a set of services manual for the TELUPAY Services
containing sufficient information to enable proper use of all the facilities and
functions set out in the System Specification (Services Manual). Production and
copying whole or part of the Services Manual is limited to the official use of
MEGALINK related to TELUPAY Services, and any changes made on the Services
Manual by MEGALINK shall require prior written notice to TELUPAY, who shall then
be provided a copy of the proposed changes. Unless MEGALINK receives TELUPAY

's written objection within two (2) working days from TELUPAY's receipt of the
notice, changes shall be deemed accepted by TELUPAY. Any copying, disclosure,
distribution or reliance on the Services Manual by anyone other than the
intended recipient is strictly prohibited;





(d)     Provide a soft copy of a set of user manual (Customer Manual) for the
TELUPAY Services. Production and copying whole or part of the Customer Manual is
limited to the official use of MEGALINK and its Members for their mobile phone
banking services for their customers or end-user accountholders, and any changes
made on the Customer Manual by MEGALINK or its Members for release to its
customers shall require prior written notice to TELUPAY, who shall be provided a
copy of the proposed changes. Unless MEGALINK and its Members receive TELUPAY

's written objection within two (2) working days from TELUPAY's receipt of the
notice, changes shall be deemed accepted by TELUPAY. Any copying, disclosure,
distribution or reliance on this material by anyone other than the intended
recipient is strictly prohibited;





(e)     Provide the Maintenance Services for MEGALINK in accordance with the
SLA;



(f)     Provide for MEGALINK such professional personnel of such qualification
as to ensure full and uninterrupted rendering of the TELUPAY Services; and



(g)     Provide TELUPAY Services in the most efficient manner, including
services related to Mobile Banking Services as listed in the List of TELUPAY
Services, hereto attached as Annex

"D".





2.2     All TELUPAY Services Documentation and other readable materials relating
to the TELUPAY Services and this Agreement shall be provided using the English
language.



2.3     Only MEGALINK and Members

' customers with Megalink bank accounts in the Philippines may utilise the
TELUPAY Services. MEGALINK and Members' customers travelling outside of the
Philippines using a local SIM may opt to use the TELUPAY Services subject to the
availability of the network connectivity and subject to the mobile network
operator applicable roaming charges to be paid by the MEGALINK and Members'
customers. Access using international numbers shall be subject to MEGALINK's
system enhancement that facilitates international SMS gateway.





 

3.       PAYMENT



a.     The service fee for the TELUPAY Services and other services or charges to
be provided under this Agreement are set out in Annex "A" of this Agreement.

b.     The service fee shall be paid in accordance with the BSP-MEGALINK
Electronic Settlement process and will be reflected in TELUPAY Settlement
report.



c.

     All fees are VAT inclusive.





d.

     TELUPAY reserves the right to charge additional interest charges for fees
not paid within ten (10) calendar days after the due date at the rate of 5% per
annum from the time the fees became due until receipt of full payment by
MEGALINK.





e.

     For Maintenance Services, no fees shall be charged to MEGALINK for works
covered by the SLA. Maintenance Service Fees for works not covered by the SLA
shall be paid within ten (10) days from receipt of invoice at such rate as shall
be mutually agreed upon





f.

     The Parties shall agree on the provision of any additional development
works, features or services not specified in this Agreement and/or outside of
the SLA, and the corresponding fees or charges thereof.





 

4.       WARRANTIES OF THE PARTIES



4.1     TELUPAY hereby represents and warrants to MEGALINK that:



a.     It has legal capacity, power and corporate authority, and has taken all
action necessary, to execute and deliver this Agreement and any and all other
documents required to be executed and delivered by it in connection herewith and
to perform its obligations hereunder, and to consummate the transactions
contemplated by this Agreement;



b.     No governmental authorizations or other authorizations or consents are
required in connection with this Agreement, or any other documents required to
be executed and delivered in connection herewith, and the performance of its
obligations hereunder and thereunder;



c.     This Agreement constitutes the legal, valid and binding obligation of
TELUPAY enforceable against it in accordance with its terms;



4.2     

MEGALINK hereby represents and warrants to TELUPAY that:





a.     It has power and authority, and has taken all action necessary, to
execute and deliver this Agreement and any and all other documents required to
be executed and delivered by it in connection herewith and to perform its
obligations hereunder, and to consummate the transactions contemplated by, this
Agreement;



b.     No governmental authorizations or other authorizations or consents are
required in connection with this Agreement, or any other documents required to
be executed and delivered in connection herewith, and the performance of its
obligations hereunder and thereunder;



c.     This Agreement constitutes the legal, valid and binding obligation of
MEGALINK enforceable against it in accordance with its terms;



 

5.       RIGHTS AND OBLIGATION



5.1.

     TELUPAY





During the effectivity of this Agreement, TELUPAY agrees to:



a.

     Provide the TELUPAY Services and TELUPAY Services Documentation set forth
in Section 2.1 above.





b.

     Appoint a Project Management Team Lead to manage the scope of this
Agreement who will act as a point-of-contact to handle all technical, commercial
and other related matters with MEGALINK. TELUPAY shall immediately notify
MEGALINK in writing in case of substitution or replacement of such Project
Management Team Lead or contact details of such Team Lead.





c.

     Maintain the TELUPAY Services according to the SLA in the most efficient
and effective manner necessarily called for by, and bearing in mind the nature
of, the business needs of the Members and MEGALINK





d.

     In the event that there will be a need for changes, upgrade, manipulation
of the Systems Specifications changes (i.e., patches, fixes, changes in IP
address, etc.) required to maintain the quality operation of the TELUPAY
Services, the same shall be conducted only upon prior written agreement of both
Parties, in the event that the implementation of any such agreed changes in
Systems Specifications that will affect or disrupt in any manner the operations
of TELUPAY Services, TELUPAY shall inform MEGALINK in writing at least
forty-eight (48) hours prior to commencing any such implementation. In any
event, all changes and maintenance services shall require prior written notice
to MEGALINK and its Members.





e.

     TELUPAY commits to integrate the mobile banking system of SMART
Communications and Globe Telecoms with the TELUPAY Services installed at the
Location.-





5.2.

     MEGALINK





During the effectivity of this Agreement, MEGALINK agrees to;



a.

     Appoint a Project Management Team Lead to interface with TELUPAY on all
aspects of management of this Agreement and its Annexes.





b.

     Ensure the availability of its representatives in coordination meetings for
the smooth implementation of the TELUPAYServices, to include coordination with
representatives of Members, if needed.





c.

     Provide and maintain the Production Server Set-Up based on System
Specification





d.

     Provide proper and required security measures for the Location





e.

     Allow the automatic generation and transmission of daily transaction
reports by the TELUPAY Services to TELUPAY





f.

     Use its best commercial efforts to market and promote the mobile phone
banking services using the TELUPAY Services to theMembers, customers, end-user
account holders,and the general public for the entire duration of this
Agreement;





 

6.       TAXES AND COSTS



All taxes payable by the Parties arising from or in connection with the
implementation of this Agreement shall be paid by or for the account of the
Party to whom such tax is imposable under the law.



 

 

7.       TERM AND TERMINATION



7.1.     Unless otherwise terminated in accordance with the terms of this
Agreement. This Agreement shall take effect upon its signing by both Parties and
shall remain in full force and effect for five (5) year from the date of
execution, and shall automatically be considered renewed from year to year,
unless a notice of intent not to renew is served upon the other Party in writing
within 30 days prior to date of termination.



7.2.     

TELUPAY shall notify MEGALINK in writing of any plans of merger, consolidation,
reorganization or change in ownership structure involving TELUPAY. In the event
of such merger, consolidation, reorganization or change in ownership with
respect to TELUPAY, this Agreement shall be deemed automatically terminated and
the rights and obligations herein contained and pertaining to TELUPAY shall be
deemed discontinued unless the surviving corporation or resulting consolidated
entity is still TELUPAY, or if the reorganized/restructured organization did not
result in any change in majority control of TELUPAY. This is without prejudice
to rights and obligations already incurred and outstanding prior to the
effective date of merger, consolidation, reorganization or restructuring (Date
of Merger, Consolidation, Reorganization or Restructuring), all of which shall
be deemed due and should be settled within five (5) business days from such
effective date.





7.3.     

This Agreement may be terminated pursuant to the following terms:





7.3.1.  

Voluntary Termination - Subject to the provisions of this Agreement, any Party
may voluntarily terminate this Agreement by providing at least thirty (30) - day
prior written notice to the other Party.





7.3.2.  

Termination by Reason of Insolvency - If either Party enters into liquidation
whether compulsory or voluntary or if a petition for bankruptcy is filed against
either Party and the said compulsory liquidation or petition for bankruptcy is
not remedied within 90 days from the date of its filing, or if either Party
assigns its assets for the benefit of a creditor or creditors, the Party may
immediately terminate this Agreement by notice in writing but without prejudice
to the rights which may have accrued to either Party prior the date of
termination.





7.3.3.  

Termination due to Breach of Obligation - If either Party (i) breaches or fails
in any material respect to perform or comply with any of its material covenants
and agreements contained herein which remain unremedied for thirty (30) calendar
days from notice of such breach to the other Party, or (ii) breaches its
representations and warranties in any material respectand such breach would have
material and adverse effect on the ability of the other Party to perform its
obligations hereunder, the non-defaulting Party may there upon terminate the
Agreement without prejudice to other remedies and actions that both Parties may
have.





7.3.4.  

Termination due to Force Majeure - When a Party is unable to fulfill, in whole
or in part, its obligations hereunder, and such inability arises by reason of an
event constituting Force Majeure, such Party may be temporarily excused from
fulfilling such obligations (but only to the extent that its inability to
fulfill such obligations is caused by the Force Majeure event) until the
abatement of such Force Majeure event; provided, that such Party provides prompt
written notice of the existence of such Force Majeure event to the other Party.
The Term shall not be extended as a result of any Force Majeure event. In the
event that the Force Majeure event has the effect of interrupting materially the
performance of the affected Party's obligations under this Agreement for a
period of more than fifteen (15) consecutive days, either Party may terminate
this Agreement affected as of a date specified by the terminating Party in a
written notice of termination to the other Party without payment of any
termination fee or penalty, but without prejudice to rights and obligations
which have already accrued prior to the termination.





7.4.     Action Upon Termination



Upon termination of this Agreement, and for whatever reason:



7.4.1.  In the event that the Agreement is terminated TELUPAY agrees not to
immediately (i) pull-out the TELUPAY Service installed in the Production Server
Set-Up in MegaLink

's premises and (ii) cut-off the TELUPAY Services and shall allow for and agree
to a reasonable phase-in and phase-out arrangement with MEGALINK until such time
that MEGALINK could secure a substitute service provider subject to payment of
fees as may be agreed upon by the Parties. TELUPAY shall give full cooperation
and support to MEGALINK including transition assistance to assure an orderly and
efficient transfer





7.4.2.  

Both Parties shall return any and all materials, documents and equipment owned
by the other Party within five (5) days from the termination of the phase-in
phase-out arrangement or such other reasonable period as may be agreed.





7.4.3.  

The Party with obligation to pay or remit any amount due to the other Party
shall pay the amount due in full pursuant to this Agreement within five (5)
business days from termination.





7.4.4.  

Provisions of this Agreement that by their nature continue beyond the expiration
or termination of this Agreement, and those provisions that are expressly stated
to survive termination, shall survive the termination or expiration of this
Agreement, including, without limitation, Sections 8(Disclosure and
Confidentiality), 19.i (Limitations of Liability) and 19.k (Governing Law), and
obligation to satisfy any accrued but unpaid financial obligations.





 



8.       DISCLOSURE AND CONFIDENTIALITY





8.1.     No public announcement of this Agreement or of the transaction
contemplated hereunder shall be issued or published, or caused or permitted to
be issued or published, by either Party without the prior written consent of the
other.



8.2.     None of the Parties shall disclose to any third party, without the
prior written approval of the other Party (which approval shall not be
unreasonably withheld) any confidential information, which includes (i) the
contents of this Agreement (ii) any details or information about the other Party

's business or activities or confidential or proprietary information of the
other Party, acquired as a result of their relationship except as may be
required by existing contracts, applicable law, legal process or duly authorized
regulatory authorities or to their respective professional advisers.





8.3.     If any Party makes any disclosure to an employee, professional adviser
or any other party, when permitted under this Section, that Party shall ensure
that the recipient of the information covenants on similar terms as those
appearing in this Section to keep such information confidential except in
accordance with applicable law. It is agreed that such party making the
disclosure to its professional adviser or any other third party shall be liable
for unauthorized disclosures by such professional adviser and third party.



8.4.     Each Party shall exert best efforts to ensure that its employees,
agents, advisers and contractors who are at any time in possession of such
confidential information do not disclose or suffer or permit the disclosure of
such confidential information.



8.5.     A party violating its obligations under this Agreement shall fully
indemnify the other for all actual and direct damages caused by such breach.
Moreover, the Disclosing Party shall be entitled to specific performance and
injunctive relief as well as other equitable relief as a remedy for any such
breach of this Agreement in addition to all monetary or other remedies available
under the law or in equity. Either Party may not, however, be made liable to the
other Party for any moral, nominal, exemplary, special, indirect or
consequential damages, including profit loss or lost business opportunities,
whether foreseen or unforeseen unless it is shown that there is evident bad
faith, gross negligence or willful breach on the part of the Party who violated
any of the terms of this Agreement



 

9.

       PERMITTED PURPOSE AND USAGE





9.1.

     The TELUPAY Services shall be used by MEGALINK for the purpose of providing
mobile phone banking and Eload services to its Members and the Members'customers
and/or end-user accountholders of whom have subscribed to the TELUPAY Services.





9.2.

     MEGALINK shall impose on its Members transaction fees for the mobile phone
banking services usingthe TELUPAY Services which shall be subject to the terms
and conditions of this Agreement.





9.3.

     MEGALINK shall not in any way allow the TELUPAY System to be used outside
of the permitted purpose without the approval of TELUPAY.





 

10.

     WARRANTY WITH RESPECT TO THE TELUPAY SERVICES





TELUPAY warrants that the TELUPAY Services shall conform to the published
specifications and shall function according to the business requirement it was
customized to, for a period of ninety (90) days starting from the date the
TELUPAY Services are in production and/or in commercial use.



For the avoidance of doubt, production and/or commercial use shall mean any of
the following has occurred:



the TELUPAY Services are already in production, that is the TELUPAY Services
have "gone live

"and accepted by MEGALINK to be stable and relatively bug-free with a quality
suitable and ready for wide distribution and use by MEGALINK, MEGALINK Members
and their customers and/or end-user accountholders, even without commercial
support or use.



MEGALINK or any of its Members has started charging its customers and/or
end-user accountholders transaction fees for the use of the TELUPAY Services.

MEGALINK or any of its Members havemade announcement(s) of its mobile phone
banking or mobile banking using the TELUPAYServices is commercially available



Within the period of Warranty, TELUPAY

's responsibility shall be for the restoration, at its own expense, the feature
or module of the TELUPAY Services which was found to be faulty, provided that
the TELUPAY Services were not subjected to any intervention by any other party
other than the authorized representative of TELUPAY.





The limited Warranty applies only to the TELUPAY Services and does not apply to
any hardware or third-party software operating system which may reside in
MEGALINK Production Server Set-Up as detailed in the

"Specifications of the System" hereto attached Annex "E".





The limited Warranty herein is offered on an AS-IS and AS-AVAILABLE



BASIS, without warranties of any kind, either express or implied, statutory or
otherwise from future technologies and changes in the technologies, release and
functional features updates which may come up as a result of evolving
technologies.



 



11.     MAINTENANCE SERVICE





Immediately following the Warranty Period, the obligations of the Service
Provider with regards to the Maintenance of the TELUPAY Services shall be
governed by the provisions as stated in the SLA whichis deemed incorporated in
and made coterminous with this Agreement



MEGALINK, subject to existing security arrangements, shall allow TELUPAY's
authorized representative to enter the Location, in order to conduct repairs,
system health check, monitoring activities, accessing necessary information or
data, to include downloading and printing of necessary information or data, as
part of the Service Provider's activity in providing Maintenance Service or as
may be required in the SLA.



The Maintenance Service shall only cover the TELUPAY System, and shall not apply
to the Hardware and other peripherals which shall be for the account of
MEGALINK.



For services outside of the scope of the SLA, both Parties shall agree in
writing as regards to the scope and charges that will be applied prior to
conduct of any actual work.



 

12.

     ACCESS TO PREMISES AND DATA





12.1.     MEGALINK agrees that TELUPAY shall not be made jointly and severely
liable for any violation of Republic Act No. 1405 otherwise known as the Bank
Deposit Secrecy Lawgranting that TELUPAY shall not have access to the account
information of MEGALINK and its Members

' customers and/or end-user accountholders.





12.2.     TELUPAY shall install the TELUPAY Services in the MEGALINK Production
Server Set-Up provided by MEGALINK at the Location. MEGALINK shall take all the
necessary measures to ensure protection of the installation at all times and
ensure that every visit by TELUPAY shall be accompanied by MEGALINK
representative and monitored accordingly.



12.3.     Both Parties shall allow access to internal and external auditors to
information regarding the installation of the TELUPAY System as may be
reasonably necessary for the auditors to exercise their duties and
responsibilities.



12.4.     TELUPAY shall grant access to Bangko Sentral ng Pilipinas (BSP)
representatives relative to the operations of TELUPAY in order to review the
same in relation to the TELUPAY Services

's installation.





12.5.     MEGALINK and TELUPAY shall immediately take the necessary corrective
measures to satisfy the findings and recommendations of BSP examiners and those
of the internal and/or external auditors of MEGALINK and/or TELUPAY



 

13.

     SECURITY AND DATA PROTECTION





13.1.     MEGALINK shall for the duration of the TELUPAY Services, effect and
maintain adequate security measures to safeguard the TELUPAY Services from
access or use by any unauthorized person by:



13.1.1.  Ensuring that TELUPAY Confidential Information is only transmitted to
those of its officers and employees who need to know the TELUPAY Confidential
Information, who are properly informed of the confidential nature of the TELUPAY
Confidential Information, whose names and titles have been previously disclosed
in writing to TELUPAY, and, who have agreed beforehand in writing to abide by
the terms and conditions of this Agreement. TELUPAY reserves the right, in its
sole discretion, to withhold access to and/or disclosure of all or part of the
TELUPAY Confidential Information to any person or entity in cases where it
considers such disclosure may compromise the confidentiality, secrecy and/or
integrity of the TELUPAY Confidential Information;



13.1.2.  Maintaining a security log of periodic tests of security, distribution
of TELUPAY Confidential Information from one secure location to another (if
applicable), and breaches of security at all secure locations;



13.1.3.  Maintaining sole possession of the operating system and root user
password and serial numbers for access and use of the TELUPAY Services;



13.1.4.  Maintain sole control of its network and physical facilities;



13.1.5.  To promptly report to TELUPAY any theft or attempted theft or any loss
of Information from MEGALINK

's possession, and co-operate with TELUPAY to immediately investigate the events
or potential events, to regain possession of the stolen, lost or disclosed
Information and to prevent its further unauthorised use or disclosure.





13.2.     TELUPAY shall formulate and implement necessary internal policies and
procedures, including security and controls to ensure protection to itself, to
the MEGALINK network as well as to MEGALINK

's members, from any operational risk as a result of transactions entered into
pursuant to this Agreement,





13.3.     TELUPAY shall comply with standards, guidelines and procedures of
MEGALINK including, but not limited to, availability, response time, security
requirements, control measures and other procedural standards that may be
adopted by MEGALINK;



13.4.     With respect to the access to the TELUPAY Services, MEGALINK shall be
equally responsible for any breach of this clause committed by any of its
affiliates, partners, sub-contractors, consultants, agents, employees,
customers, representatives and the Members, provided there is proven fault or
gross negligence of the MEGALINK which directly resulted in the breach.



 

14.

     FORCE MAJEURE





The events of force majeure shall include, but not be limited to, strikes,
lockout, temporary stoppage of work, and other union related activities caused
by a labor dispute, earthquakes, volcanic eruptions, floods or epidemics, war,
rebellion, insurgency, riots, or invasion of the Philippines by another country,
and other events of similar nature beyond its own reasonable control.



In case an event of force majeure occurs, the affected Party shall exert its
best efforts to comply with its obligations under this Agreement.



The Parties shall not be liable for the non-performance of any of the
obligations under this Agreement when such inability is due to an event of force
majeure which:



I.   directly affects the performance of a Party's obligations under this
Agreement; and

II.  the occurrence of which event is not exacerbated by the fault or negligence
of said Party.



The Party invoking an event of force majeure must immediately notify in writing
the other Party and specify which of its obligations it is prevented from
complying with by the event of force majeure, and the measures it is taking to
mitigate the effects thereof, and give an estimate of the period during which it
is likely to be prevented from complying with the said obligations.



 

15.

     DISASTER RECOVERY AND TRANSITION SERVICES





15.1.     The Parties agree on a Business Continuity Plan and Disaster Recovery
as defined in the Service Level Agreement. Any and all hardware, equipment, and
peripheral required to run the Disaster Recovery System shall be for the account
of MEGALINK. TELUPAY shall only be responsible for the TELUPAY System to be
replicated in the Disaster Recovery System. Disaster recovery sites shall be
placed in operation in the event that operations at the MEGALINK

's primary Locationcannot be accessed or restored within two (2) hours from
receipt of written notification from MEGALINK to TELUPAY of the occurrence of a
force majeure event or any unresolved interruption of the TELUPAY Services.
Commission of the respective disaster recovery site shall be jointly undertaken
and coordinated by the Parties' respective crisis management teams.





15.2.     While both Parties acknowledge that the service being provided by
TELUPAY is critical to the nature of business of MEGALINK, and that an abrupt
termination of this Agreement may cause both Parties to suffer unquantifiable
losses, TELUPAY, to the best of its efforts, shall continue to perform its
obligations under this Agreement, notwithstanding a change in ownership,
assignment or attachment of assets, or the rendering of judgement of insolvency
or the appointment of a receiver, up to three (3) months following such incident
or until such time that MEGALINK is able to secure the services of another
service provider or put in place the necessary measure in the minimum, to
maintain the quality of service this Agreement offers, whichever is earlier.
TELUPAY shall give full cooperation and support to MEGALINK including transition
assistance to assure an orderly and efficient transfer.



 

16.

     PROPERTY RIGHTS





The TELUPAY Services and/or TELUPAY System and the copyright and other
Intellectual Property Rights of whatever nature in the TELUPAY Services and/or
TELUPAY System are and shall remain assets of TELUPAY and TELUPAY reserves the
right to provide or authorise the use of the TELUPAY Services and/or TELUPAY
System by third parties.



MEGALINK shall notify TELUPAY immediately if MEGALINK becomes aware of any
unauthorised use of the whole or any part of the TELUPAY Services and/or the
TELUPAY System by any unauthorized persons or third parties.



Subject to pertinent governmental rules and procedures, MEGALINK irrevocably
grants authorization to TELUPAY, and its authorized employees and agents to
enter the Location to check in the presence of MEGALINK

's representative/s the Use of the TELUPAY Services.





MEGALINK accepts and acknowledges that the TELUPAY Services have a significant
value to TELUPAY, and that should MEGALINK wish to use or set up a competitive
business that this would cause TELUPAY considerable loss, accordingly MEGALINK
agrees and undertakes to TELUPAY that it shall not, directly or indirectly,
alone or jointly with any other person, and whether as a shareholder, partner,
director, principal, consultant or agent:



a.     for a period of three (3) years starting on the date of termination of
this Agreement, carry on or be engaged in any business which competes with
TELUPAY

's services as defined in this Agreement.;





b.     for a period of three (3) years starting on the date of termination of
this Agreement, and to the detriment of TELUPAY or its business, induce or
endeavour to induce any of its other clients to cease to use the TELUPAY
Servicesand/or TELUPAY System or to restrict or adversely to vary the terms of
their respective agreements; and



Each of the Parties agrees that all and any of their rights under this Agreement
may be specifically enforced by preliminary and permanent injunction, it being
acknowledged that a breach of any of those rights might cause injury in respect
of which damages would not provide an adequate remedy.





17.

     Intellectual Property Rights of Third Parties





Where no exclusion of warranty against infringement of the Intellectual Property
Rights of third parties is allowed, under applicable laws and without prejudice
to TELUPAY

's right under applicable paragraphs in this Agreement, to further limit its
liability in this regard (if so allowed by applicable laws), the entire
liability of TELUPAY to the MEGALINK in





respect of such infringement shall be limited to the replacement or change of
all or any part of the TELUPAY Services and/or the TELUPAY System and in order
to avoid or rectify such infringement. In such event, TELUPAY undertakes to keep
MEGALINK free and harmless from any and all losses, damages, liabilities and
claims arising from or in connection with such infringement.



In any claim that the normal use or possession of the TELUPAY Services and/or
the TELUPAY System infringes the Intellectual Property Rights of a third party,
MEGALINK shall not oppose, interfere or prejudice TELUPAY

's defence of such claim and MEGALINK shall provide TELUPAY with all reasonable
assistance with such claim. TELUPAY shall have no obligation whatsoever where
the claim arises from the use of the TELUPAY Services and/or the TELUPAY System
in combination with MEGALINK Produciton Server Set-Up and any upgrades not
supplied or approved by TELUPAY save where TELUPAY was proven guilty of fault or
negligence at the Location.





 

18.

     ENTIRE AGREEMENT / AMENDMENTS





18.1.     This Agreement, constitute the entire agreement of the Parties hereto
with respect to the subject matter hereof and shall supersede any prior
expressions of intent or agreement with respect to this transaction, without
prejudice to the rights and outstanding obligations which may have accrued in
favor of or for the benefit of either Party prior to the date of effectivity of
this Agreement.



18.2.     Unless otherwise provided, any amendment of any provisions of this
Agreement shall be in writing and with the consent of the Parties affected by
such amendment. No Party shall be deemed to have waived any right or provision
under this Agreement unless such waiver is made in writing.



 

19.

     MISCELLANEOUS





a.     Marketing and Promotional Activities. MEGALINK undertakes to market the
service to its members as part of its overall training and orientation
programsin coordination with TELUPAY in planning and conducting said activities
as applicable.



b.     Press Releases and Other Ad/Marketing Promo Content. MEGALINK and its
Members shall allow the marketing logo tag

"powered by TELUPAYTM (logo)" and "TELUPAYTM Making Money MobileTM" to be
included in MEGALINK's and its Members' ad or promotional and marketing
materials either in print or in broadcast in promoting MEGALINK's and its
Members' mobile phone banking services, and to allow such materials to be
featured onTELUPAY's website or promotional and marketing materials.





c.     No Third Party Use. MEGALINK shall use the TELUPAY Services and/or
TELUPAY System for its own internal business purposes only, specifically
providing mobile phone banking services to the Members and their customers
and/or end-user accountholders. Except as otherwise provided herein, any use,
operation or implementation of all or part of the TELUPAY Services and/or
TELUPAY System by third parties shall be subject to separate negotiations and/or
user agreements.



d.     Effects of Unauthorized Use.Except as otherwise provided in this
Agreement, where MEGALINK itself or MEGALINK knowingly allows or causes other
third parties or affiliates to use, study, implement or in any way infringe any
part or all of the TELUPAY Services, the TELUPAY Confidential Information, the
TELUPAY Services and/or TELUPAY System without the proper use, rights and/or
license agreement and without the prior written consent of TELUPAY, MEGALINK
shall be considered to have materially breached this Agreement. In the event of
such material breach, TELUPAY shall have the absolute right and full discretion
to immediately, without need of any notice, stop and terminate the availability
for use, use and/or access by such unauthorized third parties and/or to
immediately rescind this Agreement upon written notice sent to MEGALINK without
need of any court intervention. TELUPAY shall not be liable to MEGALINK or to
its affiliates, officers, employees, customers or any third party for any
damages that may result from the exercise of the said right. Additionally in the
said situation, TELUPAY shall have the right to undertake any and all actions
necessary to prevent any further unauthorized use of the TELUPAY Services and/or
the TELUPAY System and/or the unauthorized disclosure of the TELUPAY
Confidential Information.



e.     Non-Transferable Authority. Subject to the terms and conditions set out
in this Agreement, TELUPAY grants the MEGALINK a non-transferable authority to
avail itself of and use the TELUPAY Services and/or TELUPAY System, which in
turn shall be subject to periodic revision by TELUPAY and MEGALINK to reflect
changes agreed upon by both Parties



f.     Prohibition. MEGALINK may not make any copies of the TELUPAY Services
and/or TELUPAY System. The TELUPAY Services and/or the TELUPAY System are
accredited to TELUPAY and MEGALINK shall ensure that the TELUPAY Services and/or
the TELUPAY System in the possession of MEGALINK shall always bear TELUPAY

's proprietary notice.





g.     Non-modification. MEGALINK hereby undertakes to TELUPAY not to alter or
modify the whole or any part of the TELUPAY Services and/or the TELUPAY System
in any way whatsoever, nor wilfully permit the whole or any part of the TELUPAY
Services and/or the TELUPAY System to be combined with or become incorporated in
any other programs, nor decompile, disassemble or reverse engineer the same, nor
attempt to do any of such things.



h.     Injunctive Relief and Damages. Each Party acknowledges that any breach or
violation on its part of any promises, commitments, undertakings and/or
agreements contained in this Agreement, inclusive of their respective
subparagraphs and subsumed provisions, may result in grave, irreparable, and
continuing damage to the Party to which such compromised confidential or
proprietary information pertains to (the

"aggrieved Party") for which there will be no adequate or speedy remedy at law;
and the aggrieved Party shall be immediately entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
in the circumstances (including monetary damages if appropriate). In the proper
cases and upon competent judicial authority, the aggrieved Party may enter upon
any location or territory where the compromised confidential or proprietary
information may be kept for the purpose of preventing the unauthorized use,
reproduction, examination, distribution, or transaction thereof.





i.     Limitation of Liability. Each Party

'sliability with respect to breach of any of its obligations under this
Agreement shall be limited to the total cost of implementing the service but
shall not include the cost or the purchase of any or all hardware and other
peripherals.





Each party shall hold the other party, its officers, directors, agents,
employees and affiliates free and harmless from any and all actual and direct
damages, claims, demands, costs, expenses, obligations, or causes of action of
any nature, including reasonable attorney

's fees and costs, arising from this Agreement, except for: (i) violation by the
other party (the "Guilty Party") of any law, ordinance, rules and regulations;
(ii) material breach by the Guilty Party of any obligation, representation or
warranty stated herein; and/or (iii) damages suffered by third parties or the
non-guilty party or its employees or agents caused by Guilty Party's fault or
gross negligence in the performance of its obligations under this Agreement.





Under no circumstances shall any Party be made liable for any moral, nominal,
exemplary, special, indirect or consequential damages, including profit loss or
lost business opportunities, whether foreseen or unforeseen unless there exists
bad faith.



j.     Severability of Provisions. If any one or more of the provisions
contained in this Agreement or any other document executed in connection
herewith shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein or in such other document shall not in any way be affected or impaired.



k.     Governing Law. This Agreement shall be governed by and in accordance with
the laws of the Republic of the Philippines.



l.     Compliance with Laws. In connection with this Agreement, each Party shall
comply with all applicable regulations and laws, and other relevant laws that
may hereinafter be enacted and/or imposed. Each Party shall require its
customers to assume an equivalent obligation with regard to applicable
regulations and laws of the region.



m.     Venue for Suit. The Parties hereby agree that any legal action, suit or
proceeding arising out of or in relation to this Agreement shall be instituted
only in the proper court of Pasay City.



n.     No Assignment. The Parties shall not assign any of their respective
rights, privileges or obligations under this Agreement without the prior written
consent of the other party, which consent will not to be unreasonably withheld
or delayed by either Party. Any attempted assignment or grant in derogation of
the foregoing shall be void. If there is a change in ownership or control of a
Party, the latter shall inform the other party in writing of such changes and
such Party shall not be excused from complying with its obligations under this
Agreement.



o.     Limited Trademark Rights Granted. Nothing in this Agreement shall be
construed as conferring any right to use in advertising, publicity or other
promotional activities any name, trademark or other designation of either Party
(including any contraction, abbreviation, or simulation of any of the foregoing)
except as expressly allowed by this Agreement or any written confirmation by the
Parties and its representatives concerned.



p.     Notice. Any notice required or permitted to be made or given to either
Party pursuant to this Agreement shall be in writing and shall be delivered as
follows with notice deemed given as indicated: (a) upon receipt when delivered
personally; (b) by overnight courier upon written notification of receipt; (c)
by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, five (5) days after deposit in the mail or (e) by electronic mail
acknowledged and upon receipt of email read notification . All notices must be
sent to the address set forth below or to such other address as the receiving
party may have designated by written notice given to the other Party.



q.     Amendment and Modification. Subject to applicable law, this Agreement may
be amended, modified and supplemented in any and all respects only by written
agreement of the parties.



r.     Further Assurances. Each Party agrees to use all reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.



s.     Non-Solicitation of Personnel.

Except for the benefit of both Parties, the Parties agree that at no time during
the time that this Agreement is in effect, or for a period of one (1) year after
termination of the employment relationship between the Party and its employee,
regardless of the reason for the termination of the employment relationship,
will the Parties either solicit or accept as an employee, independent contractor
or other agent of the other Party, without first obtaining the express written
consent of the other Party.





 

 

 

 

 



--------------------------------------------------------------------------------





            

IN WITNESS WHEREOF, the parties hereto hereby cause their respective authorized
representatives to affix their respective signatures this 17th day of August,
2012 at the Pasay City.





 

TELUPAY (PHILIPPINES) INC.


By:



JOSE LUIS ROMERO-SALAS
President/CEO

MEGALINK INC.


By:



BENJAMIN P. CASTILLO
President & CEO



 

 

 

 

SIGNED IN THE PRESENCE OF:



 

/s/ Rosarito Carrillo
________________________________
Rosarito Carrillo
Director for Operations

/s/ Bernadette A. Ramos
________________________________
Bernadette A. Ramos
Head, Product Development and
Management Group



 

 

 

 

 

 

 



--------------------------------------------------------------------------------





ACKNOWLEDGEMENT



REPUBLIC OF THE PHILIPPINES

)

MAKATI CITY

)

       S.S.



Before me, a Notary Public, for and in __________________, personally came and
appeared the following:



 

NAME

VALID GOVERNMENT ID

DATE/PLACE ISSUED

TELUPAY:


JOSE LUIS-ROMERO SALAS    



ROSARITO D. CARRILLO



   

MEGALINK:

Benjamin P. Castillo

   

BERNADETE A.RAMOS

         







known to me to be the same persons who executed the foregoing Memorandum of
Agreement, consisting of nineteen (19) pages, including this Acknowledgement
page, signed by the parties and the witness on all pages, and the parties to the
instrument acknowledged to me that the same is of their own free will and
voluntary act and deed and of the corporations herein represented

.





IN WITNESS WHEREOF

, I have hereunto set my hand and affixed my Notarial Seal this __th day of
______________ 2012 at _________________.





Doc. No. ________;

Page No. ________;

Book No. ________;

Series of 2012

.





 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------





 

ANNEX A

TRANSACTION FEES



 

1.       TRANSACTION FEES



The Parties, on a best commercial efforts basis, have agreed to the following
transaction fees:



Mobile Banking Transaction Fee Distribution

Table 1



Transaction Type

TELUPAY
(as ACQUIRER)

MEGALINK

Participating Member
(as ISSUER)

Others

User Registration (with Balance Inquiry)

Gets P1.50

Gets P0.75

Pays P2.25

N/A

Balance Inquiry

Gets P1.50

Gets P0.75

Pays P2.25

N/A

Bills Payment

Gets P3.25

Gets
P2.00 to P4.00

Gets P1.75

Biller Institution Pays P7.00 to P9.00

Funds Transfer (Own Account)

Gets P1.50

Gets P0.75

Pays P2.25

N/A

Inter-Bank Funds Transfer

Gets P6.75

Gets P5.00

Pays P18.75

N/A

Load Fulfillment:

       

Globe

Gets 50% of discount plus P0.75

Gets 20% of discount

Gets 30% of discount less P0.75

Eload Provider (TelUPay) gives 12% discount from Load amount

Smart

Gets 40% of discount plus P0.75

Gets 35% of discount

Gets 25% of discount less 0.75

Eload Provider (TelUPay) gives 10.5% discount from Load amount

SUN

Eload Provider (TelUPay) gives 13% discount from Load amount

Request (Checkbook and Statement)

Gets P1.50

Gets P0.75

Pays P2.25

N/A

Mobile Banking History
(with Balance Inquiry)

Gets P1.50

Gets P0.75

Pays P2.25

N/A

Rejected Transaction with SMS

Gets P0.75

-

Pays P0.75

N/A



 

TELUPAY shall receive through its designated SETTLEMENT BANK the corresponding
TELUPAY transaction fees for all Mobile banking related transactions that was
processed successfully by MEGALINK and the Participating Issuers. MEGALINK shall
be under no obligation to pay



 

TELUPAY

's corresponding transaction fees for transactions that were not processed
successfully by MEGALINK and/or the Participating Issuers.





 

Any future changes to the transaction fees and/or fee distribution defined above
shall be mutually agreed upon by the parties in writing at least sixty (60) days
prior to intended date of implementation.



The corresponding transaction fees settled to TELUPAY for disputed transactions
and found to be in favor of the participating ISSUER, shall be returned / paid
back by TELUPAY via the regular MEGALINK settlement and reconciliation process.



 

 

Eload Discount Matrix

Table 2



TELCO

Airtime Packages

Load Amount

Discount

Revenue to be Shared

Globe

AMAX 30

30.00

12.0%

Php3.60

AMAX 60

60.00

Php 7.20

AMAX 100

100.00

Php 12.00

AMAX 150

150.00

Php 18.00

Smart

ELOAD 60

60.00

10.5%

Php 6.30

ELOAD 100

100.00

Php 10.50

ELOAD 115

115.00

Php 12.08

ELOAD 200

200.00

Php 21.00

ELOAD 300

300.00

Php 31.50

ELOAD 500

500.00

Php 52.50

ELOAD 1000

1,000.00

Php 105.00

SUN

Xpressload Regular 50

50.00

13.0%

Php 6.50

Xpressload Regular 75

75.00

Php 9.75

Xpressload Regular 100

100.00

Php 13.00

Xpressload Regular 150

150.00

Php 19.50

Xpressload Regular 300

300.00

Php 39.00

Xpressload Regular 500

500.00

Php 65.00



 

2.       MAINTENANCE SERVICE FEES



a.       Annual Maintenance Service Fee



TELUPAY has agreed to waive the Annual Maintenance Service Fee of Four Hundred
Twenty Thousand Pesos (P420,000.00) for the duration of the SLA which shall run
for five (5) years starting from ninety (90) days from the date the TELUPAY
Services are in production and/or in commercial use by the MEGALINK and/or any
of the MEGALINK Members



b.       For SW Development works outside of the SLA or Change Orders



 

 

i.   Dev Engr. - P8,000 per day

ii.  Project Mgmt

- 10% of total Development Engr.





c.       For works which requires TELUPAY personnel to provide services outside
Metro Manila, the cost of transportation and accommodation shall be reimbursed
by MEGALINK.



 

3.       PAYMENTS



a.     TELUPAY shall appoint a SETTLEMENT BANK that is a Principal member of
MEGALINK, which will assume all financial obligation of TELUPAY and perform
settlement, i.e. debiting or crediting of the net results of transaction amount,
fees, service charges, adjustment or any penalties/sanctions due to or due from
TELUPAY, in connection with or resulting for the service contemplated in this
Agreement. TELUPAY shall ensure that the SETTLEMENT BANK agrees and assumes
TELUPAY

's financial obligation and provides MEGALINK written acknowledgement of
financial obligation in connection with or resulting from this AGREEMENT.





b.     Settlement of transaction fees due to and due from TELUPAY in connection
with or resulting from this Agreement shall be done through the Settlement Bank
on a next banking day basis and whenever BSP PhilPaSS is available. Arrangement
on the timing of the actual debit or credit to TELUPAY

's account maintained in the Settlement Bank shall be covered by a separate
Settlement Agreement between TELUPAY and its Settlement Bank





c.     MEGALINK on a daily basis shall make available for download the MegaLink
reports i.e. Settlement Report, Transaction Listings and Statistics via MEGALINK
File Transfer Protocol facility.



d.     TELUPAY agrees that MEGALINK report shall be the ruling report and basis
for Settlement and Reconciliation.



 

 

 

 

 



--------------------------------------------------------------------------------



ANNEX B

SERVICE LEVEL AGREEMENT



 

 

 

 



--------------------------------------------------------------------------------





 

 

 

1



TABLE OF CONTENTS



 

1

TABLE OF CONTENTS

2

2

INTRODUCTION

3

3

SCOPE

3

 

3.1

PREVENTIVE MAINTENANCE

3

 

3.2

TECHNICAL SUPPORT

4

 

3.3

TELUPAY KEY PERSONNEL

5

 

3.4

SEVERITY LEVEL DESCRIPTION

6

 

3.5

PROBLEM MANAGEMENT

7

 

3.6

INCIDENT MANAGEMENT

7

 

3.7

PROBLEM ESCALATION WORKFLOW

7

 

3.8

PROBLEM ESCALATION PROCESS:

8

 

3.9

SOFTWARE MAINTENANCE

9

4

CHANGE ORDERS

10

 

4.1

MEGALINK'S RIGHT TO VARY

10

 

4.2

RECOMMENDATION FROM TELUPAY

10

 

4.3

CHANGE ORDER PROCEDURE

10

 

4.4

TELUPAY TO PROCEED

10

5

SERVICE LEVEL REVIEW AND REPORTING

10

 

5.1

REPORTS

10

 

5.2

SERVICE REVIEW MEETING

11

6

GOVERNANCE BODY

11

 

6.1

PARTICIPANTS AND OBJECTIVES

11

 

6.2

OBJECTIVE OF THE GOVERNANCE BODY

11

 

6.3

FREQUENCY OF GOVERNANCE MEETING

12



 



--------------------------------------------------------------------------------





 



2       INTRODUCTION





The Parties have come together to define the parameters by which the operation
of the installed system in the premises of MegaLink will be maintained in
accordance with the commitment levels defined in this document.



This document shall be an integral part of the Agreement signed between the
Parties, herein referred to as "Agreement"





3       SCOPE





TelUPay shall provide the following services to support MegaLink's mobile
banking operation to within the 99.8% system availability:

-   

Preventive Maintenance



-   

Technical Support



-   

Problem Management



-   

Software Maintenance





In addition to the above services, both Parties shall form a Governance Body
which shall meet based on agreed schedules per Section 6 to review the
performance of the system and to address important matters relating to the
operation of the system. The composition of the Governance Body and its
functions are discussed in Section 6 of this document.



3.1     PREVENTIVE MAINTENANCE



In accordance with the Bangko Sentral ng Pilipinas (BSP) regulation on
segregation of data, TelUPay will provide preventive maintenance recommendations
and suggestions subject to MegaLink performing the recommended health check
procedures below:



To ensure that the MBS servers are in good condition, health check should be
performed by MegaLink on a weekly basis, a report in the form of an email must
be sent to TelUPay every Friday or as needed. The report will include data like
CPU usage, server utilization and others.



MegaLink shall provide its own computer to serve as the console to monitor the
areas and component of the MBS:



 

Component

Status

1

Gateway

   

MCPro Client Status

   

Host Alive Monitor

   

Uptime

   

Memory Usage

   

CPU Load

   

Drive Space Usage

 

2

MBS Connections

   

-to Gateway Server

   

-to Backup Server

   

-to Midlet Server

 

3

Backup Server Health

   

Host Alive Monitor

   

Uptime

   

Memory Usage

   

CPU Load

   

Drive Space Usage

 

4

Monitor connection to Mail Server

   

Connection from MBS to mail server

   

Connection from Midlet server to mail server

 

5

Monitor connection to Sun Cellular

   

Connection from MBS to Midlet server

   

Connection from Midlet server to Sun MCPro server

 

6

Monitor connection to UDH Gateway

   

Connection from MBS to Midlet server

   

Connection from Midlet server to Sun MCPro server

 



The following will be included in the Health Check Reports:

-   

Current memory usage given by "free -m" shell command including a screen shot of
MRTG memory page.



-   

Current bandwidth usage as given by MRTG summary and a screen shot of MRTG
Traffic Analysis page.



-   

Current disk space usage given by "df -hT" shell command.



-   

Current CPU usage given by MRTG summary and a screenshot of MRTG CPU Load
Average page.



-   

Summary of total number running processes given by "ps aux | wc -l" shell
command and a Screen shot of Nagios Service Detail page.



-   

Last 100 lines of /var/log/messages and /var/log/secure.





 

3.2     TECHNICAL SUPPORT



TelUPay shall provide technical support to MegaLinkduring regular business
hours: Monday - Friday, 9:00 A.M. to 6:00 P.M.



On-call Client support will be available 24/7.



3.3     TelUPay KEY PERSONNEL



TelUPay will provide key personnel or helpdesk team with different escalation
levels as the primary contact points for the counterpart key personnel provided
by MegaLink for various concerns as indicated in the 'Client Key Personnel' part
of this SLA.



In case the personnel assigned for the first escalation priority is not
available or cannot be contacted for some reason, MegaLink can move up the
escalation priority list.



Should there be a change of key personnel from TelUPay, TelUPay will communicate
the change to MegaLink immediately to ensure proper turnover.



Key Personnel

Level of Support

Severity level

Project Role

Contact Information

Lhalaine Galicia

1st

4th

Quality Assurance (QA) Team

Email:

lhaine.galicia@telupay.com
Mobile: +63 920 5581316
Office: (+632) 6597595 or (+632) 8460709

Aljo Fabro

2nd

3rd

Lead Programmer

Email:

aljo.fabro@telupay.com
Mobile: +63 927 9848173
Office: (+632) 6597595 or (+632) 8460709

Marlon Portugal


3rd

2nd

Assistant Project Manager

Email: marlon.portugal@telupay .com
Mobile: +63 917 8535416
Office: (+632) 6597595 or (+632) 8460709

Adrian Ocampo

4th

1st

Project Manager

Email: adrian.ocampo@telupay .com
Mobile: +63 920 9385001
Office: (+632) 6597595 or (+632) 8460709



The TelUPay Helpdesk Team will respond to service incidents that affect the
business based on the following metrics on Severity level.



 

3.3.1 Issue Resolution Targets



Severity

Response
Time

Target system
restore time
(workaround)

Target Resolution

Status Call

Severity 1

Immediate

Within 2 hours after issuing response

1 business day after issuing response

Every 2 hrs after restore time

Severity 2

12 hours after ticket report

24 hours after issuing response

1 - 2 business days

Every 4 hrs

Severity 3

24 hours after ticket report

1-2 business days after issuing response

5 - 10 business days

Every 4 hrs

Severity 4

1-2 days after ticket report

2-3 business days after issuing response



Upon closure



3.4     SEVERITY LEVEL DESCRIPTION



Severity Level can be defined based on the following description:



Severity Level

Description

Severity 1: Urgent

MBS or its significant elements are not functioning. All or part of the
activities connected to MBS, excluding dependencies from third-party service
providers and other projects of Megalink that uses the functionalities of MBS,
are not functioning or functioning with the performance that makes it unusable.



During SEVERITY ONE incidences, MBS ceases to function and Business cannot
continue.

Severity 2: Major

MBS or its significant elements are functioning at partial capacity which
hampers the functioning of all or part of the activities connected to MBS,
excluding dependencies from third-party service providers and other projects of
Megalink that uses the functionalities of MBS.



During SEVERITY TWO incidences, major elements of MBS cease to function making
the operations of MBS slow and non-productive.

Severity 3: Minor

MBS or its significant elements are exhibiting errors that have minor influence
on all or part of the activities connected to MBS, excluding dependencies from
third-party service providers and other projects of Megalink that uses the
functionalities of MBS.



During SEVERITY THREE incidences, all business functions are working as
required, but at a slower performance output.

Severity 4: Trivial

MBS or its significant elements are exhibiting errors that do not have direct
influence on all or part of the activities connected to the MBS.



During SEVERITY FOUR incidences e.g. aesthetic errors all business functions are
working as required and there is no impact on the operations of MBS.



3.5     PROBLEM MANAGEMENT



Problem Management is structured to address the causes of incidents which pose
the greatest risk. The main goal of problem management activities is to
ascertain the root causes of incidents and to minimize their impact on the
business operations of MegaLink (and hence eliminating repeat problems).



TelUPay shall manage all issues and escalate them in the proper manner to
achieve its resolution according to the metrics described in Table 3.3.1 Issue
Resolution Targets.



3.6     INCIDENT MANAGEMENT



The TelUPay Helpdesk Team will respond to each service incidents/issues reported
that affects the continuity of the business operation. Issues are received by
both TelUPay and MegaLinkin the form of a ticket created in the TelUPay web base
Bug Tracking System (BTS).



BTS is accessible through the following URL Link:

https://bugtrack.telupay.com



Issues are categorized according to its type (i.e. Architectural, Software,
Application, Data Input and Change Request) and assessed its severity to
determine the cause of the interruption.



As soon as any issues occur, the problem is cross-referenced to a database of
known errors in the TelUPay Bug Tracker. If it is identified as a known error,
the appropriate patch shall be applied and tested to be closed subject to
confirmation of the issue owner. Errors which do not have an existing match in
the database of the TelUPay Bug Tracker shall be automatically assigned to a
TelUPay Key Personnel for corresponding actions.



3.7     PROBLEM ESCALATION WORKFLOW



The diagram below represents the flow of resolution levels that MegaLinkwill
follow upon receipt of problem and shall assume the following conditions:



MegaLink has its own escalation procedure and problem isolation protocol to
diagnose that the problem lies within the application (MBS).

Problems/ Issues should be created as a ticket in the TelUPay Bug Tracker.

Only assigned key personnel from both TelUPay and MegaLink will report, assess
and update the problem/issue in the TelUPay Bug Tracker.



[image462.jpg]



 

3.8     PROBLEM ESCALATION PROCESS:



1.   MegaLink representative reports issues through the TelUPay Bug Tracker in
the form of a ticket. Issues are categorized according to its type and assessed
according to its severity.

2.   TelUPay Quality Assurance (QA) will cross-reference reported issue if there
exists a record on the TelUPay Bug Tracker. If so, the new incident will either
be closed or tagged as a child issue with reference to the existing one.
However, if the known error doesn't match any existing ticket, it will be
assigned to key personnel (Project Manager (PM); Developer) for corresponding
solutions.

a.   Project Manager - Change request and uncontrolled variables.

b.   Developer - Bug fixes.

3.   Key Personnel will re-asses ticket. If issue can be replicated, resolution
or fixes will be applied. However, if the issue forwarded cannot be replicated,
ticket will be re-assigned to the MegaLink representative for re-evaluation or
closing.

4.   Fixed ticket will be forwarded to QA for regression testing.

5.   If ticket has passed the testing, QA will forward ticket to PM. If not,
ticket will be re-assigned to the Key Personnel for re-fixing.

6.   PM will tag ticket as resolved , if verified successful. If not, ticket
will be re-assigned to the QA.

7.   MegaLinkwill re-test issue and if confirmed resolved, will tag ticket as
closed. However, if still not addressed, will re-assign issue to QA for possible
resolution until MegaLinkwill tag it solved.



3.9     SOFTWARE MAINTENANCE



During the term of the Agreement, TelUPay will provide software maintenance
services only for the MBS installed in MegaLink's premises, third party
solutions and/or peripherals shall not be covered in this or any other section
of this SLA.



TelUPay shall carry out the following tasks as part of the Software Maintenance:



-   

If appropriate, TelUPay shall develop, deliver and, with the prior consent of
MegaLink, install a Patch for the purposes of rectifying Faults.



-   

TelUPay shall ensure that each Patch is backwards compatible.



-   

TelUPay shall publish technical notes and reports to inform MegaLink about
faults caused bySoftware Defects (generic and specific), and deliver these to
MegaLink.



-   

Where a Patch:



includes an amendment to the current Release or the provision of new software to
form part of the current Release; and

is provided to correct software to MegaLink,

-   

TelUPay shall deliver to MegaLink, with the Patch, two copies of any amendments
details that reflect the provision of the Patch.



-   

Immediately upon correction of a fault through the installation of a Patch (or
other Software correction) TelUPay shall deliver to MegaLink appropriate
amendments to the documentation specifying the nature of the correction and
providing instructions for the proper use of the corrected software.



-   

TelUPay shall provide MegaLink with all assistance reasonably required by
MegaLink to enable MegaLink to implement the use of any corrected version of the
patch correction Release.



-   

TelUPay shall appropriately test each Patch that is delivered under this
AgreementContract. These tests shall include, as a minimum, tests which
demonstrate that the fault has been resolved and that the performance of the
current patch Release has not deteriorated as a result of the correction.



-   

Promptly following installation of the patch, TelUPay shall certify to The
Client that such tests have been carried out and passed.



-   

TelUPay shall install each corrective patch:



on the dates agreed between TelUPay and MegaLink; and

at no additional cost to MegaLink;





4       CHANGE ORDERS





4.1     MEGALINK'S RIGHT TO VARY



MegaLink may issue a Change Order, to TelUPay requesting TelUPay to alter,
amend, omit, add to or otherwise vary any part of the system. TelUPay shall not
vary or alter any part of the system, except in accordance with a Change Order
from MegaLink and mutually agreed by the both Parties.



4.2     RECOMMENDATION FROM TELUPAY



TelUPay may propose recommendations to MegaLink at any time to improve any part
of the system. TelUPay shall not vary or alter any part of the system, except in
accordance with a Change Order from MegaLink and mutually agreed by the both
Parties.



4.3     CHANGE ORDER PROCEDURE



In the event that one Party wishes to alter, amend, omit, add to or otherwise
vary any part of the system, such Party may issue a written notice to the other
Party informing of such intention and the variation required. As soon as
possible after having received such notice, TelUPay shall submit to MegaLink:



a.   a description of work, if any, to be performed and a programme for its
execution;

b.   TelUPay's proposals for any necessary modifications or to any of TelUPay's
obligations under theAgreement;and

c.   Pricing considerations, if any.



Following the receipt of TelUPay's submission, both Parties shall discuss and
decide as soon as possible whether or not the variation shall be carried out.



TelUPay may claim an extension of time if it is delayed or will be delayed in
completing the scope as a result of any Change Order, provided always, TelUPay
shall provide full particulars to substantiate the basis of the claim.

Upon mutual agreement on the content, the Parties shall sign the Change Order.



4.4     TELUPAY TO PROCEED



Upon approval of a Change Order, TelUPay shall proceed to carry out the
variation and be bound pursuant to the terms and conditions of theAgreementin so
doing, as if such variation was stated in this Agreement.





5       SERVICE LEVEL REVIEW AND REPORTING





5.1     REPORTS



TelUPay shall provide a weekly summary report via email to ensure that no issue
has been left unresolved and the service level agreement is met on all the
agreed issues/problems.



The weekly summary report shall include statistics on how many issues have been
reported, resolved and still open among others. This report should be available
for printing from the TelUPay Bug Tracker to include history for the past 90
days.



5.2     Service Review Meeting



As services and technologies change, the SLA may change to reflect the
improvements and/or changes. This SLA will be reviewed every six months and
updated as necessary. When updates are deemed necessary, MegaLink will be asked
to review and approve the changes. In the absence of the completion of a review,
the current SLA will remain in effect.



Reviews of the service will be jointly conducted by both Parties quarterly or,
right after a Severity One outage as defined in the 'Severity Level' part of the
'Problem Management' section of this SLA or, after any enhancement or
customization as indicated in Section 4under the Change Order Process.





6       GOVERNANCE BODY





6.1     PARTICIPANTS AND OBJECTIVES



Participants to the Governance Body will be senior TelUPay and MegaLink
representatives not directly involved on the day to day operations. The
Governance Body may require key personnel from both Parties to provide
information related to the matters that will be discussed during the governance
meetings.



Composition

TelUPay

MegaLink

Executive Level

Operations Director

 

Business Level

Key Account Manager

 

Technical Level

Chief Technical Officer

 



6.2     OBJECTIVE OF THE GOVERNANCE BODY



The following are the Governance Body's objectives:



a.   To serve a main escalation level,if needed;

b.   To get and ensure management awareness on system performance versus service
levels;

c.   To ensure both Parties' objectives are aligned and that any strategic move
of any of the Parties directly impacting the system and its operation is
properly communicated and analysed;

d.   To ensure MegaLink and TelUPay share a common view on commercial and
marketing status;

e.   To recommend changes on the scope of the SLA;

f.   To approve or disapprove Change Orders as stated in Section

3.





6.3     FREQUENCY OF GOVERNANCE MEETING



During the launching period of the service, the Governance Body's meeting
frequency will be monthly.



After an initial period of six months, the proposed frequency will be quarterly
unless otherwise requested by MegaLink.



All meetings of the Governance Body will be documented. Minutes of each meeting
will be jointly verified and agreed within seven days. All decisions of the
Governance Body shall be by majority.



 



--------------------------------------------------------------------------------



ANNEX C

MEGALINK MEMBERS



Banco de Oro Universal Bank

Cooperative Rural Bank of Bulacan

Country Rural Bank of Taguig

ENCASH

G-Xchange

GSIS Family Bank

MASS-SPECC Cooperative Development Center

Microfinance Maximum Savings Bank

NATCCO

One Network Bank

Pacific Ace Savings Bank

Planters Development Bank

Queen City Development Bank

Union Bank of the Philippines

United Coconut Planters Bank



 

 



--------------------------------------------------------------------------------



ANNEX D

TELUPAY SERVICES



 

Availability

MOBILE BANKING SERVICES:

 

  Transaction Type:

 

    Balance Inquiry

Upon Production

    Bills Payment

    Funds Transfer:

 

      Intra Bank (Own Account)

Upon Production

      Inter Bank (IBFT)

    Requests:

 

      Checkbook

2 Months after Production

      Statement

    Load Fulfillment

Upon Production

    Mobile Banking History

  Mobile Application Program

 

    Symbian (Java)

Upon Production


2 Months after Production

    Android

    iOS

    Blackberry

    Others

 

SIMS SERVICE

Upon Production

 

AIRTIME PROVIDER

 

  Mobile Banking:

 

    Globe and Touch Mobile (TM)

Upon Production

    Smart and Talk n

' Text

    Sun

  MegaLink Channels


  (e.g. ATM, POS, Internet):  

    Sun

1 Month after Production

 

MOBILE COMMERCE

Timetable to be agreed by both parties





--------------------------------------------------------------------------------

